Citation Nr: 1115399	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of an injury to the right index and middle fingers, currently assigned a 50 percent evaluation.

2.  Entitlement to service connection for tendonitis of the right ring and little fingers.

3.  Entitlement to service connection for osteoarthritis and tendonitis of the right wrist.

4.  Entitlement to service connection for tendonitis of the right elbow.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include degenerative joint disease, degenerative disc disease, and tendonitis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include degenerative joint disease and tendonitis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral peripheral neuropathy, lower extremities.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had verified active service from December 1954 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2007 and March 2010.  

The RO reopened the previously denied claims of service connection for cervical spine, right shoulder, and acquired psychiatric disorders, and denied them on the merits.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Thus, the issues on appeal have been recharacterized as shown above.  

In February 2011, a claim of service connection for polycythemia vera was received.  Entitlement to service connection for polycythemia vera was previously denied by the RO in July 2002.  The Veteran did not appeal, and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  Accordingly, the February 2011 statement is construed as a request to reopen the previously denied claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 2001 rating decision denying service connection for a cervical spine disability, to include degenerative joint disease, degenerative disc disease, and tendonitis, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the June 2001 rating decision denying service connection for a right shoulder disability, to include degenerative joint disease and tendonitis, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Evidence received since the July 2002 rating decision denying service connection for an acquired psychiatric disability, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disability, to include degenerative joint disease, degenerative disc disease, and tendonitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disability, to include degenerative joint disease and tendonitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen previously denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for cervical spine and right shoulder disabilities was denied in a June 2001 rating decision.  Service connection for an acquired psychiatric disability was denied in a July 2002 rating decision.  The Veteran did not appeal those decisions, and, accordingly, they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

To the extent required for a decision as to whether the claims are reopened, the Board finds that the notice and duty to assist provisions of the law have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

The Veteran claims that cervical spine, right shoulder, and acquired psychiatric disabilities developed secondary to his service-connected residuals of an injury to the right index and middle fingers.  

Evidence of record at the time of the June 2001 rating decision included service treatment records, which did not show cervical spine or right shoulder symptoms in service.  The record also included the report of a VA examination in June 2001, at which time the Veteran was diagnosed as having degenerative disc disease and degenerative joint disease in the cervical spine, and degenerative joint disease in the right shoulder.  The examiner opined that the shoulder and neck problems did not result from the right hand condition.  

Evidence received since that decision includes private examinations and medical opinions dated in March 2008 and April 2008, which concluded that the Veteran's cervical spine and right shoulder disorders were secondary to the service-connected residuals of an injury to the right index and middle fingers.  

Likewise, the claim for service connection for an acquired psychiatric disability was denied in July 2002 on the basis that the evidence did not show a relationship between any diagnosed acquired psychiatric disability and the service-connected residuals of an injury to the right index and middle fingers, and the evidence received since then includes a March 2008 private medical opinion positing a connection between an acquired psychiatric disability and the service-connected disability.  

This evidence of a nexus is so significant that it must be considered in order to fairly decide the merits of the claims.  In this regard, for the purpose of determining whether evidence is new and material, evidence is presumed credible and accorded full weight; the evidence is weighed and credibility assessed only after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the Board agrees with the RO that the claims are reopened with the submission of new and material evidence, and VA must review the claims in light of all the evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen the claim for service connection for a cervical spine disability has been received; to that extent only, the appeal as to that issue is granted.

New and material evidence to reopen the claim for service connection for a right shoulder disability has been received; to that extent only, the appeal as to that issue is granted.

New and material evidence to reopen the claim for service connection for an acquired psychiatric disability has been received; to that extent only, the appeal as to that issue is granted.


REMAND

Concerning the reopened claims, VA must review the claims in light of all the evidence, new and old.  38 C.F.R. § 3.156.  Before that, however, the Veteran must be given all notification under 38 U.S.C.A. §§ 5102, 5103, and 5103A for the reopened claims.  See also 38 C.F.R. § 3.159.  In addition, the notice should include the requirements for service connection on a secondary basis.  Specifically, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995). 

In addition, there is evidence of record, dated in October 1995, indicating that the Veteran had a claim for Social Security Administration (SSA) disability benefits pending at that time.  Particularly in light of the inconsistent evidence of continuity of symptomatology, and for the TDIU claim, such records have a reasonable possibility of helping to substantiate the claims, and, thus, must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these records may affect the claims pertaining to peripheral neuropathy and peptic ulcer disease, appellate action on these claims is also deferred.

Finally, the Veteran must also be provided appropriate VA examinations, which include a claims file review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Undertake all notice and development required for the reopened claims for service connection for cervical spine, right shoulder, and acquired psychiatric disabilities.  

In addition, as applicable to all disabilities claimed secondary to the service-connected residuals of an injury to the right index and middle fingers, provide notice that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  Obtain all records available from SSA concerning a claim for disability benefits which was pending in October 1995, including all medical records compiled, as well as copies of all decisions resulting from that claim, and any subsequent claims.   

3.  Thereafter, schedule the veteran for an appropriate VA examination to determine the following:
(a) All manifestations, and the severity thereof, severity of the Veteran's service-connected residuals of an injury to the right index and middle fingers;
(b) Whether the Veteran has a chronic disability of
   * the cervical spine;
   * the right shoulder;
   * the right elbow;
   * the right wrist; and/or
   * the right ring and little fingers.  
If so, provide the diagnoses for all such conditions found to be currently present, and, 
(c) As to each, provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability 
   (i) had its onset in service; or 
   (ii) was caused or aggravated (made permanently worse) by the Veteran's service-connected residuals of an injury to the right index and middle fingers.  The claims folder must be made available to the examiner for review.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the correct diagnoses for all acquired psychiatric disabilities currently present, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability (i) had its onset in service; or (ii) was caused or aggravated (made permanently worse) by the Veteran's service-connected residuals of an injury to the right index and middle fingers.  The claims folder must be made available to the examiner for review.  

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


